Order entered March 4, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01349-CV

                ROGERIO RIBEIRO DOS SANTOS, Appellant

                                         V.

                         LYDIA DOS SANTOS, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-00301

                                      ORDER

      Before the Court is appellant’s March 2, 2020 motion for extension of time

to file his opening brief. We GRANT the motion and ORDER the brief received

by the Court February 28, 2020 filed as of the date of this order.

      Appellee shall file her brief no later than March 24, 2020.

                                              /s/   KEN MOLBERG
                                                    JUSTICE